Citation Nr: 1640144	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 27, 2012, for the grant of service connection for erectile dysfunction.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis prior to November 17, 2003.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service from July 1982 to May 1986, and had an additional period of active duty for training from January 1987 to June 1987.  He was awarded an Army Service Ribbon and an Army Achievement Medal, among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue of entitlement to a TDIU in October 2015.  

The September 2015 statement of the case addressed the first two issues as a single issue.  The Board has recharacterized the issue as two issues given that the appeal is about two separate questions dealing with separate legal criteria.  Likewise, while the previous Board decision characterized the period for TDIU consideration as beginning in June 2001, that issue was raised as part of an increased rating appeal (of the back) dating back to 1993.  In a September 2016 letter, the Veteran's attorney correctly pointed out that the period for consideration dates back many years, but indicated that the Veteran was limiting the period from his March 2000 back surgery forward.  As such, the Board will consider whether a TDIU was warranted since March 2000.    


FINDINGS OF FACT

1.  A claim for entitlement to service connection for an erectile dysfunction was first received on December 27, 2012

2.  The Veteran's service-connected erectile dysfunction has not manifested by both penile deformity and loss of erectile power at any time during the pendency of the appeal.

3.  The Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since May 1, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 27, 2012, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a compensable rating for erectile dysfunction have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).  

3.  From May 1, 2000 to November 17, 2003, the criteria for an assignment of a TDIU on an extraschedular basis were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in December 2013 for his erectile dysfunction claim.  The Veteran is seeking a total rating since March 2000.  As he is in receipt of a temporary total rating in March and April 2000 and this decision grants a total rating starting May 1, 2000, the benefit sought by the Veteran is being granted in full and further discussion of the duty to notify and assist regarding the TDIU claim is not necessary.    

The Board also notes that the Veteran's effective date claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained on the erectile dysfunction disability.    

The actions requested in the prior remands have been undertaken.  Indeed, the extraschedular TDIU claim was referred to the Director of VA's Compensation Service, additional evidence pertaining to the Veteran's service connected herniated nucleus pulposus was obtained, and the temporary total ratings were adjudicated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Erectile Dysfunction

I. Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The record on appeal shows that on December 27, 2012, the RO received the Veteran's claim for entitlement to service connection for erectile dysfunction.  The record on appeal contains no indication otherwise that the Veteran filed an earlier claim, and he has not contended otherwise.

In February 2014 rating decision, the RO granted entitlement to service connection for erectile dysfunction, effective December 27, 2012, the date of receipt of the Veteran's claim.  While the Veteran points to documentation of symptomatology of erectile dysfunction earlier than 2012, neither he nor his attorney has submitted any argument that the Veteran made a claim for entitlement to service connection for erectile dysfunction prior to December 2012.  

As set forth above, the RO has assigned an effective date of December 27, 2012, for the award of service connection erectile dysfunction, corresponding to the date of receipt of the Veteran's claim.  The Veteran has pointed to no earlier claim, formal or informal, and a review of the record reveals no communication which could be construed as a claim of service connection for this disability prior to December 2012.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  As such, an effective date prior to December 27, 2012 is not warranted.

II.  Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  A note to that diagnostic code directs that review for entitlement to special monthly compensation should be undertaken for this type of disability.  Id.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The Veteran's erectile dysfunction has been rated as noncompensable under Diagnostic Code 7522; however, he has also been in receipt of special monthly compensation for loss of use of a creative organ since the effective date of service connection for that disability.

The Board finds that a compensable rating is not warranted at any period during      the appeal period for the Veteran's service-connected erectile dysfunction because there is no competent and credible evidence of deformity of the penis.  In this regard, on examination in January 2014, physical examination of the penis was normal; there was no evidence of deviation or deformity.  The Veteran has reported that he is unable to get erections because of the medications he is taking for his back disability.  Thus, while the evidence does establish erectile dysfunction, the record does not reflect that the Veteran has penile deformity, nor does the Veteran contend such.  There are no other treatment records to suggest this.  Therefore, based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected impotence.  See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As the medical and lay evidence of record shows the Veteran's service-connected impotence does not result in deformity of the penis with loss of erectile power at any time during the pendency of the appeal, an increased rating is not warranted. 

An exceptional or unusual disability picture occurs where the diagnostic criteria       do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Under Secretary for Benefits or the Director of Compensation Services, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected erectile dysfunction is adequate.  In this regard, as described above, the Veteran does not have penile deformity.  The Veteran is in receipt of special monthly compensation for loss of use of a creative organ, which contemplates erectile dysfunction regardless of penile deformity.  

As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Furthermore, the evidence does not show that his impotence has necessitated frequent periods of hospitalization during the appeal period or markedly interfered with employment.  Under these circumstances, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  Id. 
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Extraschedular TDIU

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25 (2015). 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for the following disabilities: low back strain with herniated nucleus pulposus of the lumbar spine, rated as noncompensable from May 24, 1984, and rated as 40 percent disabling as of February 26, 1993; radiculopathy of the left lower extremity, rated as 20 percent disabling from November 17, 2003; duodenitis with irritable bowel syndrome, rated as noncompensable from May 24, 1986, and rated as 10 percent disabling from July 25, 1991; left shoulder dislocation, rated as noncompensable from May 24, 1986, and rated as 10 percent disabling from May 1, 2001; radiculopathy of the right lower extremity with incomplete paralysis of the femoral nerve, rated as 10 percent disabling from November 17, 2003; and erectile dysfunction, rated as noncompensable from December 27, 2012.  From February 25, 1993, the Veteran had a combined disability rating of 50 percent.  On November 17, 2003, his combined disability rating was raised to 70 percent.  

The Veteran does not have a single 60 percent rating and his overall disability rating prior to November 17, 2003 was not more than 70 percent.  As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a) prior to November 2003.  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2015); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The evidence of record shows that the Veteran last worked in June 2001.  See, e.g., November 2003 VA examination.  He stated that he stopped working due to his spine disability.  The Board notes that the Veteran had spinal surgery in 2000, but he returned to work after the surgery sporadically until June 2001.  He asserted in his disability report to the Social Security Administration (SSA) that he became unable to work because of his conditions in August 2001.  His last employment was as a lockout coordinator and shift relief supervisor for a government nuclear processing facility from November 1997 to August 2001.  He reported that after this time he had to stop working because he was unable to meet the demands even given work accommodations.  Prior to that, he was employed as a chemical operator at the same facility from September 1989 to October 1997.  Records from SSA show that the Veteran was determined disabled as of February 2002.  This award was based on findings that the Veteran had severe degenerative disc disease in the lumbar spine.  The Board notes that the Veteran is a high school graduate and has one year of post-secondary training.  

The Veteran has undergone several VA examinations during the appeal period.  While the Board acknowledges the VA examiners' opinions, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In July 2003, a VA examiner opined that the Veteran's left shoulder condition would give him difficulty with recurrent overhead lifting.  When he underwent VA examination in November 2003, the VA examiner did not opine on his employability, but noted that he was walking with a cane and that he had poor balance and gait deficits; it was also noted that he had difficulty undressing himself and sitting on the examination table.  While the Board notes that most of the VA opinions did not provide an opinion on the Veteran's ability to work, they did note his difficulties with ambulation and body movement.  

As the Veteran had not met the schedular percentage threshold prior to November 2003, the Board in its October 2015 decision remanded the issue of entitlement to a TDIU, instructing the AOJ to refer his claim to the Director of Compensation Services for extraschedular consideration from June 2001 to November 2003, consistent with the time the Veteran asserts that he stopped working.  See Bowling, 15 Vet. App. 1.  

The Administrative Decision considered the Veteran's other service-connected disabilities and concluded that the Veteran's service-connected lumbar spine disability was not so exceptional or unusual as to render the Veteran unable to secure and follow substantially gainful employment from June 2001 to November 2003.  In making this determination the Director of Compensation Service indicated that there was no assessment of the Veteran's functional impairment that rendered him unable to work during that time.  As the Director has been afforded an opportunity to grant a TDIU prior to November 2003 on an extraschedular basis, the Board may assign an extraschedular TDIU if it determines such is warranted.  Bowling, 15 Vet. App. 1.  

In September 2016, a vocational rehabilitation specialist reviewed the Veteran's file, and opined that it was at least as likely as not that the Veteran was precluded from securing and following a substantially gainful occupation from March 2000 until November 2003.  In making this determination the specialist reviewed the Veteran's treatment notes and noted the Veteran's worsening spinal condition after his surgery, requiring frequent absences from work and employee accommodations.  The specialist predicted that based on the Veteran's medical treatment and disability rating, he hypothetically would have been absent from work on 16 days in 2000 after his surgery (which he noted precludes sustained employment for the Veteran's type of work) and he would have been absent 32 days in 2001 and would have been absent more than four days per month in 2003.  The specialist noted that the medical records did not reveal all the days he would have missed, but just on those days when he had contact with the medical system.  Moreover, the specialist indicated that the Veteran would not have been able to reliably show up to work on a regular basis due to his disabilities.  Citing evidence, the specialist found that after his March 2000 back surgery the Veteran was essentially working in a protected work environment.  

Having reviewed the record and weighing the evidence both in support and against the claim, the Board finds that the Veteran has been unemployable since his March 2000 back surgery.  The Board finds that the September 2016 vocational assessment is the most probative evidence of record.  This opinion was offered by a vocational specialist after review of the relevant evidence and includes a well-reasoned rationale for the favorable opinion.  The opinion is also supported by the evidence of record.  As stated above, the Veteran has a high school education and last worked in 2001.  His last employment was as a lock-out supervisor and prior to that he worked as a chemical operator.  As noted by the vocational specialist, after March 2000 back surgery the Veteran was essentially working in a protected work environment and was not able to obtain and maintain employment.  The Veteran's service-connected disabilities required him to have minimal lifting and to ambulate with a cane due to balance issues; the Veteran was also taking strong narcotic pain medication and needed to be close to a bathroom due to his gastrointestinal disability.  After his period of convalescence after his surgery, the Veteran tried to return to work with special accommodations, including reduced workload and reduced hours.  Nonetheless, he was unable to complete work even given these accommodations and was forced to retire in June 2001, after which he began a work-sponsored disability program.  

Given the above, the Board finds that the Veteran is entitlement to a TDIU on an extraschedular basis beginning May 1, 2000, the day the temporary total rating assigned after his back surgery ended.  38 C.F.R. § 4.16(b). 








ORDER

Entitlement to an earlier effective date prior to December 27, 2012, for the grant of service connection for erectile dysfunction, is denied.  

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to a TDIU on an extraschedular basis is granted beginning May 1, 2000.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


